DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/19/22, claims 1-7 are currently pending in the application, with claims 6 and 7 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/21.

Claim Objection
Claim 2 is objected to because of the following informality:
Claim 2 recites the limitation “selected from a group consisting of -OH, -COOH or -CN”. The limitation should be amended to recite “selected from a group consisting of -OH, -COOH and -CN”, i.e. alternatives may be set forth as “selected from the group consisting of A, B and C” or as "wherein R is A, B or C". See MPEP § 2173.05(h).
Appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites the limitation “wherein the palladium plating solution is substantially stable and a deposition rate associated with a palladium plating process based on the palladium plating solution is substantially unaffected while a concentration of the sulfur compound is between 0.01 mg/L to 1 mg/L”. The limitation lacks clarity. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the claim lacks clarity because it recites property of the solution, i.e. deposition rate, but the phrase “while a concentration of the sulfur compound is between 0.01 mg/L to 1 mg/L” is ambiguous and it is not clear if the claimed plating solution comprises a sulfur compound in the recited range, and whether the recited range is inclusive or exclusive of the endpoint(s). For the purpose of examination, Examiner interprets the aqueous palladium solution of claim 1 as comprising a sulfur compound having two or more sulfide groups in a molecule, in an amount of from 0.01 mg/L to 1 mg/L, i.e. inclusive of the endpoints. Claims 2-5 depend on rejected base claim 1 and are therefore included in this rejection.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the limitation “wherein a concentration of the sulfur compound is 0.01 mg/L to 50 mg/L”, which range is of a broadening scope (see claim interpretation in paragraph 6 above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,401,466), in view of Haga et al. (US 4,804,410) (of record).
Regarding claim 1, Walter teaches electroless palladium plating method (Ab.) from an aqueous plating bath (col 3, lines 56-61), comprising water-soluble palladium compounds (i.e. include palladium compound in an aqueous medium), a reducing agent such as formic acid or a salt thereof or a formic acid ester (read on formic acid or a formate) (col. 4, lines 1-20), and at least one complexing agent, such as 1,3-diaminopropane (read on complexing agent having at least a propylenediamine skeleton), ethylene diamine, ethylene-diamine-N,N-diacetic acid etc. (read on complexing agent having at least an ethylenediamine skeleton) (col. 4, lines 36-53). The reference is further open to additional stabilizers which may extend the life time of palladium plating bath (col. 4, line 62-col. 5, line 5).
Walter is silent with regard to a plating bath solution comprising a sulfur compound, having two or more sulfide groups, and satisfying the dissociation rate characteristic as recited in claim 1.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Haga teaches palladium-based electroless aqueous plating solutions containing, as a stabilizing agent, a combination of at least one compound selected from ammonia and amine compounds with an organic compound containing bivalent sulfur compound. The reference further teaches that such palladium-based electroless plating solutions are extremely high in stability, and can produce a deposit excellent in both appearance and in the properties (col. 2, lines 58-66). Disclosed amine compounds include ethylenediamine, amino acids such as ethylenediaminetetraacetic acid, N-hydroxyethylenediamine triacetic acid etc. (read on complexing agent, i.e. compound having at least an ethylenediamine skeleton) (col. 3, lines 20-64), and disclosed sulfur compounds may be used in an amount of about 1 to about 500 mg/L, and include the following disulfides (i.e. sulfur compounds having two or more sulfide groups) (col. 4, lines 18-55, col. 5, lines 13-17):

    PNG
    media_image1.png
    201
    583
    media_image1.png
    Greyscale


Given the teaching in Haga on advantages of the disclosed combination of amine compound and a disulfide as a stabilizing agent, wherein said sulfur compound may be included at a lower limit of about 1 mg/L, and given that Walker is open to including a stabilizing agent, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Haga’s combination of diamine compound with disulfide as a stabilizing agent in Walker’s aqueous palladium plating bath, either in lieu of the disclosed sulfimide stabilizer or in addition to the disclosed stabilizer, so as to provide for plating baths that are extremely stable, and that can produce a deposit excellent in both appearance and in properties (obviates claim 1). It is noted that the limitation “for improving a bath stability, without decreasing a deposition property” in the preamble is deemed an intended use of the plating solution. As such, claim 1 is drawn to a composition of matter, i.e. a palladium plating solution, and the compositional limitations as set forth in the body of the claim are obviated by the cited combination. Additionally, noting that the term “about” in Haga’s teaching of “about 1 mg/L” as the lower limit for sulfur compound permits some tolerance, a skilled artisan would have found it obvious to formulate compositions comprising a disulfide compound in an amount of 1 mg/L or lower than but close to 1 mg/L, and capable of provide for a deposition rate of the claimed invention, with a reasonable expectation of success. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With regard to claim 2, Haga teaches sulfides of the following formulae:
(C2H5)2S and HOOCCH2CH2SCH2CH2COOH
i.e. a sulfide without a functional group, as well as a sulfide with carboxylic acid groups, i.e. functional equivalence thereof. Haga also teaches functional equivalence of sulfides and disulfides (col. 4, lines 45-50). Thus, it would have been obvious to a skilled artisan to formulate plating solutions comprising Haga’s disulfide compounds having carboxylic acids, including isomers thereof, based on the functional equivalence of a sulfide without a functional group and a sulfide with carboxylic acid groups, and based on the functional equivalence of sulfides and disulfides. For instance, a skilled artisan would have found it obvious to include a disulfide such as  HOOCCH2CH2S2CH2CH2COOH or isomers thereof, which would encompass species of the claimed formula. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g. by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
With regard to claim 3, Haga teaches the use of sulfur-containing organic compounds in an amount of about 1 to about 500 mg/l (col. 5, lines 14-18).
With regard to claim 4, Haga teaches an amine compound at a concentration of about 0.001 to about 8 mol/liter (col. 3, lines 27-30). For example, when the amine compound is ethylenediamine (mol. wt=60.1), the calculated concentration in g/liter is in the range of 0.06g/liter to 480g/liter, which overlaps with the claimed range.
With regard to claim 5, disclosed amine compounds in Haga (col. 3, lines 45-64), for instance, ethylenediamine (i.e. R1=R2=R3=R4=H, n=2), diethylene-triamine (i.e. R1=R2=R3=R4= R5=H, n=2), ethylenediaminetetraacetic acid (i.e. R1=R2=R3=R4= COOH, n=2) and N-hydroxyethylenediamine triacetic acid (i.e. R1=R2=R3 = COOH, R4 = CH2-CH2-OH, n=2) meet the claimed limitations.

Claims 1, 3, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru et al. (JP 11269658 A, JP document submitted with IDS dated 3/28/22, machine translation, of record).
Regarding claim 1, Mamoru teaches a plating liquid comprising an aqueous solution of a palladium compound, aminocarboxylic acid, formic acid and organic compounds having bivalent sulfur (Ab., ref. claims). As the aminocarboxylic acid suitable as a chelating agent the reference teaches a small genus, including -diaminopropionic acid (reads on complexing agent, i.e. compound having at least an ethylenediamine skeleton) and L- -diaminobutyric acid (reads on complexing agent, i.e. a compound having at least a propylenediamine skeleton) [0024-0029]. As the divalent sulfur-containing compound, a small genus which includes (CH3)2S2, [sic] (C2H5)2S2, [sic] (C3H7)2S2, C6H5-S2-C6H5 and the compound shown below, all of which include two sulfide groups and read on claimed sulfur compound in an amount of about 1 to 500 [0038-0039, 0045]:

    PNG
    media_image2.png
    109
    355
    media_image2.png
    Greyscale

Mamoru is silent with regard to a plating solution comprising a complexing agent and a sulfur compound, and satisfying the dissociation rate characteristic as recited in claim 1.
As stated in paragraph 11 above, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Mamoru teaches a small genus of complexing agent and sulfur compounds, including those that fall within the scope of the claimed invention. Given the teaching, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a plating bath solution comprising an aqueous solution of a palladium compound, formic acid, any of the disclosed chelating agents, including an -diaminopropionic acid and/or L- -diaminobutyric acid, and any of the disclosed divalent sulfur-containing compounds, including a disulfide compound with a reasonable expectation of success. The limitation “for improving a bath stability, without decreasing a deposition property” in claim 1 is deemed an intended use of the claimed plating solution. As such, claim 1 is drawn to a composition of matter, i.e. a palladium plating solution, and the compositional limitations as set forth in the body of the claim are obviated by the reference. Additionally, noting that the term “about” in “about 1 mg/L” disclosed as the lower limit for sulfur compound permits some tolerance, a skilled artisan would have found it obvious to formulate Mamoru’s composition comprising a disulfide compound in an amount of 1 mg/L or lower than but close to 1 mg/L, and reasonably expect the same to be capable of providing a deposition rate of the claimed invention as material as their properties are inseparable. As stated in paragraph 14 above, case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
With regard to claims 3 and 4, Mamoru teaches divalent sulfur compound in an amount of 1 to 500 mg/liter of aqueous solution, and aminocarboxylic acid in an amount of 0.001 to 8 mol/liter (reference claim 6).
With regard to claim 5, given the teaching on diaminopropionic acid and diaminobutyric acid, it would have been obvious to a skilled artisan to utilize isomers thereof. For instance, isomers of  -diaminopropionic acid encompass a compound within the scope of the claimed invention, i.e. R1= R2 = R3 = H, R4= COOH and n=3. As stated in paragraph 14 above, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by ‑CH2‑ groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mamoru et al. (JP 11269658 A, JP document submitted with IDS dated 3/28/22, machine translation), in view of Haga et al. (US 4,804,410).
The discussions with regard to Mamoru from paragraph 19 above and Haga from paragraph 12 above are incorporated herein by reference. It is noted that Mamoru teaches palladium plating solutions comprising aminoacids as suitable complexing agents.
Mamoru is silent with regard to a plating solution comprising a compound represented by claimed general formula as the complexing agent.
The secondary reference to Haga teaches aqueous plating solutions which may include amino acids, such as ethylenediaminetetraacetic acid, N-hydroxyethylenediamine triacetic acid etc. as complexing agents (i.e. compound having at least an ethylenediamine skeleton) (col. 3, lines 20-64). Disclosed ethylenediaminetetraacetic acid and N-hydroxyethylenediamine triacetic acid are species of claimed general formulae, i.e. in ethylenediaminetetraacetic acid.  R1=R2=R3=R4= COOH, n=2, and in N-hydroxyethylenediamine triacetic acid, R1=R2=R3 = COOH, R4 = CH2-CH2-OH, n=2.
Given the teaching in Mamoru on plating solutions comprising aminoacids as complexing agents, and the teaching in Haga on suitable aminoacids as complexing agents, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any art recognized amino acid within the scope of Haga as complexing agent in Mamaru’s palladium plating compositions with a reasonable expectation of success. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
In view of the amendment, all claim objections and rejections set forth in the office action dated 4/8/22 are withdrawn and new grounds of rejections are presented herein above. Applicants arguments have been duly considered.
Applicants argue that Haga’s method does not function properly within the range of concentration of a sulfur compound that is between 0.01 mg/L to 1 mg/L as presented in amended claim 1, that Mamoru discloses a concentration of the divalent sulfur compound is in a range of  1mg/L to 500 mg/L. Applicant’s conclude that based on the disclosed sulfur compound content, claims 1-5 are in a condition for allowance.
In response, as discussed in the rejections above, the compositional limitations as set forth in the body of claims are obviated by Walter-Haga combination and by Mamoru et al. The claimed characteristic of the solution, i.e. stability, would reasonably be expected in the solution of Walter-Haga combination or Mamoru because they may include the same sulfide compound of the claimed invention as a stabilizer, Furthermore, a skilled artisan would have found it obvious to formulate the compositions comprising a disulfide compound in an amount of 1 mg/L or lower than but close to 1 mg/L, thereby obviating the claimed compositional limitations in the body of the claim and reasonably expect such a composition to have the claimed feature on deposition rate, absent evidence to the contrary. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762